
	
		I
		112th CONGRESS
		2d Session
		H. R. 4239
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2012
			Mr. Mica (for
			 himself, Mr. Camp, and
			 Mr. Duncan of Tennessee) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committees on
			 Ways and Means,
			 Natural Resources,
			 Science, Space, and
			 Technology, and Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide an extension of Federal-aid highway, highway
		  safety, motor carrier safety, transit, and other programs funded out of the
		  Highway Trust Fund pending enactment of a multiyear law reauthorizing such
		  programs.
	
	
		1.Short title; reconciliation
			 of funds; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Surface Transportation
			 Extension Act of 2012.
			(b)Reconciliation
			 of fundsThe Secretary of Transportation shall reduce the amount
			 apportioned or allocated for a program, project, or activity under this Act in
			 fiscal year 2012 by amounts apportioned or allocated pursuant to the Surface
			 Transportation Extension Act of 2011, Part II (title I of Public Law 112–30)
			 for the period beginning on October 1, 2011, and ending on March 31,
			 2012.
			(c)Table of
			 contents
				
					Sec. 1. Short title; reconciliation of funds; table of
				contents.
					Title I—Federal-Aid Highways
					Sec. 101. Extension of Federal-aid highway
				programs.
					Title II—Extension of Highway Safety Programs
					Sec. 201. Extension of National Highway Traffic Safety
				Administration highway safety programs.
					Sec. 202. Extension of Federal Motor Carrier Safety
				Administration programs.
					Sec. 203. Additional programs.
					Title III—Public Transportation Programs
					Sec. 301. Allocation of funds for planning
				programs.
					Sec. 302. Special rule for urbanized area formula
				grants.
					Sec. 303. Allocating amounts for capital investment
				grants.
					Sec. 304. Apportionment of formula grants for other than
				urbanized areas.
					Sec. 305. Apportionment based on fixed guideway
				factors.
					Sec. 306. Authorizations for public transportation.
					Sec. 307. Amendments to SAFETEA–LU.
					Title IV—Highway Trust Fund Extension
					Sec. 401. Extension of trust fund expenditure
				authority.
					Sec. 402. Extension of highway-related taxes.
				
			IFederal-Aid
			 Highways
			101.Extension of
			 Federal-aid highway programs
				(a)In
			 generalSection 111 of the
			 Surface Transportation Extension Act of 2011, Part II (Public Law 112–30; 125
			 Stat. 343) is amended—
					(1)by striking
			 the period beginning on October 1, 2011, and ending on March 31,
			 2012, each place it appears and inserting the period beginning
			 on October 1, 2011, and ending on June 30, 2012,;
					(2)by striking
			 ½ each place it appears and inserting
			 3/4; and
					(3)in subsection (a)
			 by striking March 31, 2012 and inserting June 30,
			 2012.
					(b)Use of
			 fundsSection 111(c)(3)(B)(ii) of the Surface Transportation
			 Extension Act of 2011, Part II (125 Stat. 343) is amended by striking
			 $319,500,000 and inserting $479,250,000.
				(c)Extension of
			 authorizations under title V of SAFETEA–LUSection 111(e)(2) of
			 the Surface Transportation Extension Act of 2011, Part II (125 Stat. 343) is
			 amended by striking the period beginning on October 1, 2011, and ending
			 on March 31, 2012. and inserting the period beginning on October
			 1, 2011, and ending on June 30, 2012..
				(d)Administrative
			 expensesSection 112(a) of
			 the Surface Transportation Extension Act of 2011, Part II (125 Stat. 346) is
			 amended by striking $196,427,625 for the period beginning on October 1,
			 2011, and ending on March 31, 2012. and inserting $294,641,438
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				IIExtension of
			 Highway Safety Programs
			201.Extension of
			 National Highway Traffic Safety Administration highway safety programs
				(a)Chapter 4
			 highway safety programsSection 2001(a)(1) of SAFETEA–LU (119
			 Stat. 1519) is amended by striking $235,000,000 for fiscal year
			 2009 and all that follows through the period at the end and inserting
			 $235,000,000 for each of fiscal years 2009 through 2011, and
			 $176,250,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012..
				(b)Highway safety
			 research and developmentSection 2001(a)(2) of SAFETEA–LU (119
			 Stat. 1519) is amended by striking and $54,122,000 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012. and
			 inserting and $81,183,000 for the period beginning on October 1, 2011,
			 and ending on June 30, 2012..
				(c)Occupant
			 protection incentive grantsSection 2001(a)(3) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking $25,000,000 for fiscal year 2006
			 and all that follows through the period at the end and inserting
			 $25,000,000 for each of fiscal years 2006 through 2011, and $18,750,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				(d)Safety belt
			 performance grantsSection 2001(a)(4) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking and $24,250,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012. and inserting and
			 $36,375,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				(e)State traffic
			 safety information system improvementsSection 2001(a)(5) of
			 SAFETEA–LU (119 Stat. 1519) is amended by striking for fiscal year
			 2006 and all that follows through the period at the end and inserting
			 for each of fiscal years 2006 through 2011 and $25,875,000 for the
			 period beginning on October 1, 2011, and ending on June 30,
			 2012..
				(f)Alcohol-Impaired
			 driving countermeasures incentive grant programSection 2001(a)(6) of SAFETEA–LU (119 Stat.
			 1519) is amended by striking $139,000,000 for fiscal year 2009
			 and all that follows through the period at the end and inserting
			 $139,000,000 for each of fiscal years fiscal years 2009 through 2011,
			 and $104,250,000 for the period beginning on October 1, 2011, and ending on
			 June 30, 2012..
				(g)National driver
			 registerSection 2001(a)(7)
			 of SAFETEA–LU (119 Stat. 1520) is amended by striking and $2,058,000 for
			 the period beginning on October 1, 2011, and ending on March 31, 2012.
			 and inserting and $3,087,000 for the period beginning on October 1,
			 2011, and ending on June 30, 2012..
				(h)High visibility
			 enforcement programSection
			 2001(a)(8) of SAFETEA–LU (119 Stat. 1520) is amended by striking for
			 fiscal year 2006 and all that follows through the period at the end and
			 inserting for each of fiscal years 2006 through 2011 and $21,750,000 for
			 the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				(i)Motorcyclist
			 safetySection 2001(a)(9) of
			 SAFETEA–LU (119 Stat. 1520) is amended by striking $7,000,000 for fiscal
			 year 2009 and all that follows through the period at the end and
			 inserting $7,000,000 for each of fiscal years 2009 through 2011, and
			 $5,250,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				(j)Child safety and
			 child booster seat safety incentive grantsSection 2001(a)(10) of SAFETEA–LU (119
			 Stat. 1520) is amended by striking $7,000,000 for fiscal year
			 2009 and all that follows through the period at the end and inserting
			 $7,000,000 for each of fiscal years 2009 through 2011, and $5,250,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				(k)Administrative
			 expensesSection 2001(a)(11) of SAFETEA–LU (119 Stat. 1520) is
			 amended by striking and $12,664,000 for the period beginning on October
			 1, 2011, and ending on March 31, 2012. and inserting and
			 $18,996,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012..
				202.Extension of
			 Federal Motor Carrier Safety Administration programs
				(a)Motor carrier
			 safety grantsSection 31104(a)(8) of title 49, United States
			 Code, is amended to read as follows:
					
						(8)$159,000,000 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
						.
				(b)Administrative
			 expensesSection 31104(i)(1)(H) of title 49, United States Code,
			 is amended to read as follows:
					
						(H)$183,108,000 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
						.
				(c)Grant
			 programsSection 4101(c) of SAFETEA–LU (119 Stat. 1715) is
			 amended—
					(1)in paragraph (1)
			 by striking 2011 and $15,000,000 for the period beginning on October 1,
			 2011, and ending on March 31, 2012. and inserting 2011 and
			 $22,500,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012.;
					(2)in paragraph (2) by striking 2011
			 and $16,000,000 for the period beginning on October 1, 2011, and ending on
			 March 31, 2012. and inserting 2011 and $24,000,000 for the
			 period beginning on October 1, 2011, and ending on June 30,
			 2012.;
					(3)in paragraph (3) by striking 2011
			 and $2,500,000 for the period beginning on October 1, 2011, and ending on March
			 31, 2012. and inserting 2011 and $3,750,000 for the period
			 beginning on October 1, 2011, and ending on June 30, 2012.;
					(4)in paragraph (4) by striking 2011
			 and $12,500,000 for the period beginning on October 1, 2011, and ending on
			 March 31, 2012. and inserting 2011 and $18,750,000 for the
			 period beginning on October 1, 2011, and ending on June 30, 2012.;
			 and
					(5)in paragraph (5) by striking 2011
			 and $1,500,000 for the period beginning on October 1, 2011, and ending on March
			 31, 2012. and inserting 2011 and $2,250,000 for the period
			 beginning on October 1, 2011, and ending on June 30, 2012..
					(d)High-Priority
			 activitiesSection 31104(k)(2) of title 49, United States Code,
			 is amended by striking 2011 and $7,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2011 and $11,250,000 for the period beginning on October 1, 2011, and
			 ending on June 30, 2012,.
				(e)New entrant
			 auditsSection 31144(g)(5)(B) of title 49, United States Code, is
			 amended by striking and up to $14,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting and
			 up to $21,750,000 for the period beginning on October 1, 2011, and ending on
			 June 30, 2012,.
				(f)Outreach and
			 educationSection 4127(e) of
			 SAFETEA–LU (119 Stat. 1741) is amended by striking 2011 (and $500,000 to
			 the Federal Motor Carrier Safety Administration, and $1,500,000 to the National
			 Highway Traffic Safety Administration, for the period beginning on October 1,
			 2011, and ending on March 31, 2012) and inserting 2011 (and
			 $750,000 to the Federal Motor Carrier Safety Administration, and $2,250,000 to
			 the National Highway Traffic Safety Administration, for the period beginning on
			 October 1, 2011, and ending on June 30, 2012).
				(g)Grant program
			 for commercial motor vehicle operatorsSection 4134(c) of
			 SAFETEA–LU (119 Stat. 1744) is amended by striking 2011 and $500,000 for
			 the period beginning on October 1, 2011, and ending on March 31, 2012,
			 and inserting 2011 and $750,000 for the period beginning on October 1,
			 2011, and ending on June 30, 2012,.
				(h)Motor carrier
			 safety advisory committeeSection 4144(d) of SAFETEA–LU (119
			 Stat. 1748) is amended by striking March 31, 2012 and inserting
			 June 30, 2012.
				(i)Working group
			 for development of practices and procedures To enhance Federal-State
			 relationsSection 4213(d) of SAFETEA–LU (49 U.S.C. 14710 note;
			 119 Stat. 1759) is amended by striking March 31, 2012 and
			 inserting June 30, 2012.
				203.Additional
			 programs
				(a)Hazardous
			 Materials Research ProjectsSection 7131(c) of SAFETEA–LU (119 Stat.
			 1910) is amended by striking 2011 and $580,000 for the period beginning
			 on October 1, 2011, and ending on March 31, 2012, and inserting
			 2011 and $870,000 for the period beginning on October 1, 2011, and
			 ending on June 30, 2012,.
				(b)Dingell-Johnson
			 Sport Fish Restoration ActSection 4 of the Dingell-Johnson Sport
			 Fish Restoration Act (16 U.S.C. 777c) is amended—
					(1)in subsection (a)
			 by striking 2011 and for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting 2011 and for the period
			 beginning on October 1, 2011, and ending on June 30, 2012,; and
					(2)in the first
			 sentence of subsection (b)(1)(A) by striking 2011 and for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2011 and for the period beginning on October 1, 2011, and
			 ending on June 30, 2012,.
					IIIPublic
			 Transportation Programs
			301.Allocation of
			 funds for planning programsSection 5305(g) of title 49, United States
			 Code, is amended by striking 2011 and for the period beginning on
			 October 1, 2011, and ending on March 31, 2012 and inserting 2011
			 and for the period beginning on October 1, 2011, and ending on June 30,
			 2012.
			302.Special rule
			 for urbanized area formula grantsSection 5307(b)(2) of title 49, United
			 States Code, is amended—
				(1)by striking the
			 paragraph heading and inserting Special rule for fiscal years 2005 through 2011 and the period
			 beginning on October 1, 2011, and ending on June 30,
			 2012.—;
				(2)in subparagraph
			 (A) by striking 2011 and the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting 2011 and the period
			 beginning on October 1, 2011, and ending on June 30, 2012,; and
				(3)in subparagraph
			 (E)—
					(A)by striking the
			 subparagraph heading and inserting Maximum amounts in fiscal years 2008 through 2011 and the period
			 beginning on October 1, 2011, and ending on June 30,
			 2012.—; and
					(B)in the matter
			 preceding clause (i) by striking 2011 and during the period beginning on
			 October 1, 2011, and ending on March 31, 2012 and inserting 2011
			 and during the period beginning on October 1, 2011, and ending on June 30,
			 2012.
					303.Allocating
			 amounts for capital investment grantsSection 5309(m) of title 49, United States
			 Code, is amended—
				(1)in paragraph
			 (2)—
					(A)by striking the
			 paragraph heading and inserting Fiscal years 2006 through 2011 and the period beginning on October
			 1, 2011, and ending on June 30, 2012.—;
					(B)in the matter
			 preceding subparagraph (A) by striking 2011 and the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2011 and the period beginning on October 1, 2011, and ending on June 30,
			 2012,; and
					(C)in subparagraph
			 (A)(i) by striking 2011 and $100,000,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2011 and $150,000,000 for the period beginning on October 1, 2011, and
			 ending on June 30, 2012,;
					(2)in paragraph
			 (6)—
					(A)in subparagraph
			 (B) by striking 2011 and $7,500,000 shall be available for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2011 and $11,250,000 shall be available for the period
			 beginning on October 1, 2011, and ending on June 30, 2012,; and
					(B)in subparagraph
			 (C) by striking 2011 and $2,500,000 shall be available for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2011 and $3,750,000 shall be available for the period
			 beginning on October 1, 2011, and ending on June 30, 2012,; and
					(3)in paragraph
			 (7)—
					(A)in subparagraph
			 (A)—
						(i)in
			 the matter preceding clause (i) by striking 2011 and $5,000,000 shall be
			 available for the period beginning on October 1, 2011, and ending on March 31,
			 2012, and inserting 2011 and $7,500,000 shall be available for
			 the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(ii)in
			 clause (i) by striking for each fiscal year and $1,250,000 for the
			 period beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting for each fiscal year and $1,875,000 for the period beginning
			 on October 1, 2011, and ending on June 30, 2012,;
						(iii)in clause (ii) by striking for each
			 fiscal year and $1,250,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $1,875,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(iv)in clause (iii) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $750,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(v)in clause (iv) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $750,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(vi)in clause (v) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $750,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(vii)in clause (vi) by striking for each
			 fiscal year and $500,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $750,000 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(viii)in clause (vii) by striking for each
			 fiscal year and $325,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $487,500 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,; and
						(ix)in clause (viii) by striking for
			 each fiscal year and $175,000 for the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting for each fiscal year and
			 $262,500 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(B)in subparagraph
			 (B) by striking clause (vii) and inserting the following:
						
							(vii)$10,125,000 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
							;
					(C)in subparagraph
			 (C) by striking and during the period beginning on October 1, 2011, and
			 ending on March 31, 2012, and inserting and during the period
			 beginning on October 1, 2011, and ending on June 30, 2012,;
					(D)in subparagraph
			 (D) by striking and not less than $17,500,000 shall be available for the
			 period beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting and not less than $26,250,000 shall be available for the
			 period beginning on October 1, 2011, and ending on June 30, 2012,;
			 and
					(E)in subparagraph
			 (E) by striking and $1,500,000 shall be available for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting and $2,250,000 shall be available for the period beginning on
			 October 1, 2011, and ending on June 30, 2012,.
					304.Apportionment
			 of formula grants for other than urbanized areasSection 5311(c)(1)(G) of title 49, United
			 States Code, is amended to read as follows:
				
					(G)$11,250,000 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
					.
			305.Apportionment
			 based on fixed guideway factorsSection 5337(g) of title 49, United States
			 Code, is amended to read as follows:
				
					(g)Special Rule for
				October 1, 2011, through June 30, 2012The Secretary shall apportion amounts made
				available for fixed guideway modernization under section 5309 for the period
				beginning on October 1, 2011, and ending on June 30, 2012, in accordance with
				subsection (a), except that the Secretary shall apportion 75 percent of each
				dollar amount specified in subsection (a).
					.
			306.Authorizations
			 for public transportation
				(a)Formula and bus
			 grantsSection 5338(b) of title 49, United States Code, is
			 amended—
					(1)in paragraph (1)
			 by striking subparagraph (G) and inserting the following:
						
							(G)$6,270,423,750 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
							;
				and
					(2)in paragraph
			 (2)—
						(A)in subparagraph
			 (A) by striking $113,500,000 for each of fiscal years 2009 and 2010,
			 $113,500,000 for fiscal year 2011, and $56,750,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $113,500,000 for each of fiscal years 2009 through 2011, and $85,125,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(B)in subparagraph
			 (B) by striking $4,160,365,000 for each of fiscal years 2009 and 2010,
			 $4,160,365,000 for fiscal year 2011, and $2,080,182,500 for the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting $4,160,365,000 for each of fiscal years 2009 through 2011, and
			 $3,120,273,750 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,;
						(C)in subparagraph
			 (C) by striking $51,500,000 for each of fiscal years 2009 and 2010,
			 $51,500,000 for fiscal year 2011, and $25,750,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $51,500,000 for each of fiscal years 2009 through 2011, and $38,625,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(D)in subparagraph
			 (D) by striking $1,666,500,000 for each of fiscal years 2009 and 2010,
			 $1,666,500,000 for fiscal year 2011, and $833,250,000 for the period beginning
			 on October 1, 2011, and ending on March 31, 2012, and inserting
			 $1,666,500,000 for each of fiscal years 2009 through 2011, and
			 $1,249,875,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,;
						(E)in subparagraph
			 (E) by striking $984,000,000 for each of fiscal years 2009 and 2010,
			 $984,000,000 for fiscal year 2011, and $492,000,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $984,000,000 for each of fiscal years 2009 through 2011, and
			 $738,000,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,;
						(F)in subparagraph
			 (F) by striking $133,500,000 for each of fiscal years 2009 and 2010,
			 $133,500,000 for fiscal year 2011, and $66,750,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $133,500,000 for each of fiscal years 2009 through 2011, and
			 $100,125,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,;
						(G)in subparagraph
			 (G) by striking $465,000,000 for each of fiscal years 2009 and 2010,
			 $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $465,000,000 for each of fiscal years 2009 through 2011, and
			 $348,750,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,;
						(H)in subparagraph
			 (H) by striking $164,500,000 for each of fiscal years 2009 and 2010,
			 $164,500,000 for fiscal year 2011, and $82,250,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $164,500,000 for each of fiscal years 2009 through 2011, and
			 $123,375,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,;
						(I)in subparagraph
			 (I) by striking $92,500,000 for each of fiscal years 2009 and 2010,
			 $92,500,000 for fiscal year 2011, and $46,250,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $92,500,000 for each of fiscal years 2009 through 2011, and $69,375,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(J)in subparagraph
			 (J) by striking $26,900,000 for each of fiscal years 2009 and 2010,
			 $26,900,000 for fiscal year 2011, and $13,450,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $26,900,000 for each of fiscal years 2009 through 2011, and $20,175,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,;
						(K)in subparagraph
			 (K) by striking in fiscal year 2006 and all that follows through
			 March 31, 2012, and inserting for each of fiscal years
			 2006 through 2011 and $2,625,000 for the period beginning on October 1, 2011,
			 and ending on June 30, 2012,;
						(L)in subparagraph
			 (L) by striking in fiscal year 2006 and all that follows through
			 March 31, 2012, and inserting for each of fiscal years
			 2006 through 2011 and $18,750,000 for the period beginning on October 1, 2011,
			 and ending on June 30, 2012,;
						(M)in subparagraph
			 (M) by striking $465,000,000 for each of fiscal years 2009 and 2010,
			 $465,000,000 for fiscal year 2011, and $232,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $465,000,000 for each of fiscal years 2009 through 2011, and
			 $348,750,000 for the period beginning on October 1, 2011, and ending on June
			 30, 2012,; and
						(N)in subparagraph
			 (N) by striking $8,800,000 for each of fiscal years 2009 and 2010,
			 $8,800,000 for fiscal year 2011, and $4,400,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 $8,800,000 for each of fiscal years 2009 through 2011, and $6,600,000
			 for the period beginning on October 1, 2011, and ending on June 30,
			 2012,.
						(b)Capital
			 investment grantsSection 5338(c)(7) of title 49, United States
			 Code, is amended to read as follows:
					
						(7)$1,466,250,000 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
						.
				(c)Research and
			 university research centersSection 5338(d) of title 49, United
			 States Code, is amended—
					(1)in paragraph (1),
			 in the matter preceding subparagraph (A), by striking and 2010,
			 $69,750,000 for fiscal year 2011, and $29,500,000 for the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 through 2011, and $33,000,000 for the period beginning on October 1,
			 2011, and ending on June 30, 2012,; and
					(2)by striking
			 paragraph (3) and inserting the following:
						
							(3)Additional
				authorizations
								(A)ResearchOf amounts authorized to be appropriated
				under paragraph (1) for the period beginning on October 1, 2011, and ending on
				June 30, 2012, the Secretary shall allocate for each of the activities and
				projects described in subparagraphs (A) through (F) of paragraph (1) an amount
				equal to 64 percent of the amount allocated for fiscal year 2009 under each
				such subparagraph.
								(B)University
				centers program
									(i)October 1, 2011,
				through June 30, 2012Of the
				amounts allocated under subparagraph (A)(i) for the university centers program
				under section 5506 for the period beginning on October 1, 2011, and ending on
				June 30, 2012, the Secretary shall allocate for each program described in
				clauses (i) through (iii) and (v) through (viii) of paragraph (2)(A) an amount
				equal to 64 percent of the amount allocated for fiscal year 2009 under each
				such clause.
									(ii)FundingIf
				the Secretary determines that a project or activity described in paragraph (2)
				received sufficient funds in fiscal year 2011, or a previous fiscal year, to
				carry out the purpose for which the project or activity was authorized, the
				Secretary may not allocate any amounts under clause (i) for the project or
				activity for fiscal year 2012 or any subsequent fiscal
				year.
									. 
					(d)AdministrationSection
			 5338(e)(7) of title 49, United States Code, is amended to read as
			 follows:
					
						(7)$74,034,750 for the period beginning on
				October 1, 2011, and ending on June 30,
				2012.
						.
				307.Amendments to
			 SAFETEA–LU
				(a)Contracted
			 paratransit pilotSection 3009(i)(1) of SAFETEA–LU (119 Stat.
			 1572) is amended by striking 2011 and the period beginning on October 1,
			 2011, and ending on March 31, 2012, and inserting 2011 and the
			 period beginning on October 1, 2011, and ending on June 30,
			 2012,.
				(b)Public-Private
			 partnership pilot programSection 3011 of SAFETEA–LU (49 U.S.C. 5309
			 note; 119 Stat. 1588) is amended—
					(1)in subsection
			 (c)(5) by striking 2011 and the period beginning on October 1, 2011, and
			 ending on March 31, 2012 and inserting 2011 and the period
			 beginning on October 1, 2011, and ending on June 30, 2012; and
					(2)in the second
			 sentence of subsection (d) by striking 2011 and the period beginning on
			 October 1, 2011, and ending on March 31, 2012, and inserting
			 2011 and the period beginning on October 1, 2011, and ending on June 30,
			 2012,.
					(c)Elderly
			 individuals and individuals with disabilities pilot
			 programSection 3012(b)(8) of SAFETEA–LU (49 U.S.C. 5310 note;
			 119 Stat. 1593) is amended by striking March 31, 2012 and
			 inserting June 30, 2012.
				(d)Obligation
			 ceilingSection 3040(8) of SAFETEA–LU (119 Stat. 1639) is amended
			 to read as follows:
					
						(8)$7,843,708,500 for the period beginning on
				October 1, 2011, and ending on June 30, 2012, of which not more than
				$6,270,423,750 shall be from the Mass Transit
				Account.
						.
				(e)Project
			 authorizations for new fixed guideway capital projectsSection
			 3043 of SAFETEA–LU (119 Stat. 1640) is amended—
					(1)in subsection (b),
			 in the matter preceding paragraph (1), by striking 2011 and the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2011 and the period beginning on October 1, 2011, and ending
			 on June 30, 2012,; and
					(2)in subsection (c),
			 in the matter preceding paragraph (1), by striking 2011 and the period
			 beginning on October 1, 2011, and ending on March 31, 2012, and
			 inserting 2011 and the period beginning on October 1, 2011, and ending
			 on June 30, 2012,.
					(f)Allocations for
			 national research and technology programsSection 3046(c)(2) of
			 SAFETEA–LU (49 U.S.C. 5338 note; 119 Stat. 1706) is amended to read as
			 follows:
					
						(2)for the period
				beginning on October 1, 2011, and ending on June 30, 2012, in amounts equal to
				64 percent of the amounts allocated for fiscal year 2009 under each of
				paragraphs (2), (3), (5), and (8) through (25) of subsection
				(a).
						.
				IVHighway Trust
			 Fund Extension
			401.Extension of
			 trust fund expenditure authority
				(a)Highway Trust
			 FundSection 9503 of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking April 1, 2012 in
			 subsections (b)(6)(B), (c)(1), and (e)(3) and inserting July 1,
			 2012; and
					(2)by striking Surface Transportation
			 Extension Act of 2011, Part II in subsections (c)(1) and (e)(3) and
			 inserting Surface Transportation
			 Extension Act of 2012.
					(b)Sport Fish
			 Restoration and Boating Trust FundSection 9504 of such Code is
			 amended—
					(1)by striking Surface Transportation
			 Extension Act of 2011, Part II each place it appears in subsection
			 (b)(2) and inserting Surface
			 Transportation Extension Act of 2012; and
					(2)by striking April 1, 2012 in
			 subsection (d)(2) and inserting July 1, 2012.
					(c)Leaking
			 Underground Storage Tank Trust FundParagraph (2) of section 9508(e) of such
			 Code is amended by striking April 1, 2012 and inserting
			 July 1, 2012.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 April 1, 2012.
				402.Extension of
			 highway-related taxes
				(a)In
			 general
					(1)Each of the following provisions of the
			 Internal Revenue Code of 1986 is amended by striking March 31,
			 2012 and inserting June 30, 2012:
						(A)Section
			 4041(a)(1)(C)(iii)(I).
						(B)Section
			 4041(m)(1)(B).
						(C)Section
			 4081(d)(1).
						(2)Each of the following provisions of such
			 Code is amended by striking April 1, 2012 and inserting
			 July 1, 2012:
						(A)Section
			 4041(m)(1)(A).
						(B)Section
			 4051(c).
						(C)Section
			 4071(d).
						(D)Section
			 4081(d)(3).
						(b)Extension of
			 tax, etc., on use of certain heavy vehiclesEach of the following
			 provisions of such Code is amended by striking 2012 and
			 inserting 2013:
					(1)Section
			 4481(f).
					(2)Subsections (c)(4)
			 and (d) of section 4482.
					(c)Floor stocks
			 refundsSection 6412(a)(1) of such Code is amended—
					(1)by striking April 1, 2012
			 each place it appears and inserting July 1, 2012;
					(2)by striking September 30,
			 2012 each place it appears and inserting December 31,
			 2012; and
					(3)by striking July 1, 2012 and
			 inserting October 1, 2012.
					(d)Extension of
			 certain exemptionsSections
			 4221(a) and 4483(i) of such Code are each amended by striking April 1,
			 2012 and inserting July 1, 2012.
				(e)Extension of
			 transfers of certain taxes
					(1)In
			 generalSection 9503 of such
			 Code is amended—
						(A)in subsection
			 (b)—
							(i)by striking April 1, 2012
			 each place it appears in paragraphs (1) and (2) and inserting July 1,
			 2012;
							(ii)by striking April 1, 2012 in the
			 heading of paragraph (2) and inserting July 1, 2012;
							(iii)by striking March 31, 2012
			 in paragraph (2) and inserting June 30, 2012; and
							(iv)by striking January 1, 2013
			 in paragraph (2) and inserting April 1, 2013; and
							(B)in subsection (c)(2), by striking
			 January 1, 2013 and inserting April 1,
			 2013.
						(2)Motorboat and
			 small-engine fuel tax transfers
						(A)In
			 generalParagraphs (3)(A)(i)
			 and (4)(A) of section 9503(c) of such Code are each amended by striking
			 April 1, 2012 and inserting July 1, 2012.
						(B)Conforming
			 amendments to land and water conservation fundSection 201(b) of
			 the Land and Water Conservation Fund Act of 1965 (16 U.S.C.
			 460l–11(b)) is amended—
							(i)by striking April 1, 2013
			 each place it appears and inserting July 1, 2013; and
							(ii)by striking April 1, 2012
			 and inserting October 1, 2012.
							(f)Effective
			 dateThe amendments made by
			 this section shall take effect on April 1, 2012.
				
